Case 2:19-cv-00085-JMS-DLP Document 164 Filed 06/01/20 Page 1 of 15 PageID #: 3998




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                TERRE HAUTE DIVISION

  ROGER TODD,                                            )
                                                         )
                                Plaintiff,               )
                                                         )
                           v.                            )     No. 2:19-cv-00085-JMS-DLP
                                                         )
  OCWEN LOAN SERVICING, INC.,                            )
  DEUTSCHE BANK NATIONAL TRUST                           )
  CO., as Trustee for NovaStar Mortgage                  )
  Funding Trust, Series 2007-1,                          )
                                                         )
                                Defendants.              )

                                                   ORDER

           This matter comes before the Court on Defendant Ocwen Loan Servicing, Inc.’s

  Motion for Protective Order, Dkt. [106]. The motion was referred to the Undersigned

  for ruling and, for the reasons set forth below, is hereby DENIED.

      I.      Background

           Plaintiff, Roger Todd, holds a mortgage loan with NovaStar Mortgage, Inc.

  (“the Loan”). The Loan is held in trust by Defendant Deutsche Bank National Trust

  Co., and is serviced by Defendant Ocwen Loan Servicing, Inc 1 (“Ocwen”). On March 2,

  2011, Plaintiff filed for bankruptcy in the Southern District of Indiana, in order to

  cure all pre-petition defaults on the Loan. Plaintiff entered into a Chapter 13

  repayment plan and made his last payment on the Loan on May 2, 2016. (Dkt. 40 at




  1The Defendant consistently notes in filings that the Plaintiff improperly sued “Ocwen Loan Servicing,
  Inc.,” when the entity’s proper name is “Ocwen Loan Servicing, LLC.” The Defendant, however, has yet
  to file a motion to correct the caption, so the Court will use the Defendant’s name as it appears on the
  docket at this time.

                                                     1
Case 2:19-cv-00085-JMS-DLP Document 164 Filed 06/01/20 Page 2 of 15 PageID #: 3999




  10-11). The trustee and Ocwen agreed that Plaintiff had cured his pre-bankruptcy

  petition default and on July 23, 2016, the bankruptcy plan was discharged, and the

  Loan was reinstated according to the original terms. (Dkt. 40 at 11).

         In June 2018, the Plaintiff obtained a copy of the loan mortgage transactional

  history for the Loan from Ocwen. (Dkt. 40 at 12). Plaintiff alleges that upon review of

  this history, he discovered “a myriad of unexplainable and errant servicing conduct.”

  (Id). This allegedly improper servicing conduct led to the instant case, wherein the

  Plaintiff alleges violations of the Real Estate Settlement Procedures Act (“RESPA”),

  the Fair Debt Collection Practices Act (“FDCPA”), the Fair Credit Reporting Act

  (“FCRA”), the Indiana Deceptive Consumer Sales Act (“IDCSA”), the Indiana Crime

  Victims’ Relief Act (“ICVRA”), and the Truth in Lending Act (“TILA”). 2 (See Dkt. 40).

         During the discovery process in this action, the Plaintiff sought to conduct a

  Rule 30(b)(6) deposition of the Defendant's chosen representative and designated

  various topics that would be addressed during the deposition. The Defendant objected

  to three of the proposed topics. The parties met and conferred regarding this issue

  and discussed it with the Court during telephonic discovery conferences conducted on

  December 11, 2019 and January 16, 2020. With the Court’s permission, the

  Defendant filed the present Motion for Protective Order on January 17, 2020. The

  Plaintiff filed a response on February 12, 2020, and the Defendant filed a reply on

  February 26, 2020. (Dkts. 124, 133).




  2On April 14, 2020, the parties filed, and the Court approved, a Stipulation of Dismissal of Count II of
  Plaintiff's Complaint related to the Telephone Consumer Protection Act.

                                                     2
Case 2:19-cv-00085-JMS-DLP Document 164 Filed 06/01/20 Page 3 of 15 PageID #: 4000




     II.      Legal Standard

           Discovery is a mechanism to avoid surprise, disclose the nature of the

  controversy, narrow the contested issues, and provide the parties a means by which

  to prepare for trial. 8 Wright & Miller, Federal Practice and Procedure § 2001, at 44-

  45 (2d ed. 1994). To effectuate these purposes, the federal discovery rules are liberally

  construed. Spier v. Home Ins. Co., 404 F.2d 896 (7th Cir. 1968). See also 8 Wright &

  Miller, Federal Practice and Procedure § 2001, at 44 (2d ed. 1994).

           Rule 26 of the Federal Rules of Civil Procedure permits the discovery of

  nonprivileged matter “that is relevant” to a party’s claim or defense and

  “proportional” to the needs of a case, considering the importance of the issues at

  stake, the importance of the discovery in resolving those issues, the amount in

  controversy, and the weighing of burdens and benefits. See Rule 26(b)(1). “Discovery

  must hew closely to matters specifically described in the complaint lest discovery,

  because of its burden and expense, become the centerpiece of litigation strategy.”

  McCartor v. Rolls-Royce Corp., No. 1:08-cv-00133-WTL-DML, 2013 WL 5348536, at

  *7 (S.D. Ind. Sept. 24, 2013).

           Rule 26(b)(2)(C) requires the Court to limit the extent of discovery if it finds

  that “the discovery sought is unreasonably cumulative or duplicative, or can be

  obtained from some other source that is more convenient, less burdensome, or less

  expensive; ... or ... is outside the scope permitted by Rule 26(b)(1).” Fed. R. Civ. P.

  26(b)(2)(C)(i)-(iii). The burden remains on the party seeking a protective order to

  establish good cause. Gulf Oil Co. v. Bernard, 452 U.S. 89, 102 n.16 (1981); Hodgdon



                                                3
Case 2:19-cv-00085-JMS-DLP Document 164 Filed 06/01/20 Page 4 of 15 PageID #: 4001




  v. Northwestern Univ., 245 F.R.D. 337, 341 (N.D. Ill. 2007) (“[Rule 26] puts the

  burden on the party seeking the protective order to show some plainly adequate

  reason for its issuance.”).

        Magistrate judges enjoy extremely broad discretion in controlling discovery.

  Jones v. City of Elkhart, Ind., 737 F.3d 1107, 1115 (7th Cir. 2013). A court may issue

  a protective order, on motion or its own initiative, to limit discovery if it is outside the

  scope permitted by Rule 26(b)(1). Fed. R. Civ. P. 26, 2015 Advisory Committee Notes.

     III.   Discussion

        On July 29, 2019, Plaintiff served a Notice of 30(b)(6) deposition on the

  Defendant, requesting that a designated corporate representative discuss various

  topics, three of which are at issue here. (Dkt. 106-1). Specifically, the Plaintiff

  requested to discuss the facts and circumstances concerning: (1) the Consent

  Judgment entered in the United States District Court for the District of Columbia in

  Consumer Fin. Prot. Bureau, et al v. Ocwen Fin. Corp., et al., Case No. 13-cv-2025

  (the “2013 Consent Judgment”); (2) the Consent Order in In the Matter of Ocwen

  Financial Corporation, Ocwen Loan Servicing, LLC (the “2014 NYDFS Consent

  Order”); and (3) the Settlement Agreement and Consent Order in In Re: Ocwen

  Financial Corporation and Ocwen Loan Servicing, LLC, Case No. C-13-1153 (the

  “2013 Settlement Agreement”) (collectively, the “Settlements").

        Here, the Defendant argues that the Court should enter a protective order

  prohibiting Plaintiff from asking questions about the Settlements because (1) they

  are not relevant to Plaintiff's claims; (2) Federal Rule of Evidence 408 prevents their



                                               4
Case 2:19-cv-00085-JMS-DLP Document 164 Filed 06/01/20 Page 5 of 15 PageID #: 4002




  usage as evidence in this case 3; (3) the plain language of the Settlements expressly

  prohibits their use for any purpose 4; (4) Federal Rule of Evidence 404 prevents their

  usage in this case; and (5) Plaintiff is not a state or federal regulatory and has no

  authority to enforce or bring a private right of action under the Settlements. (Dkt.

  106 at 5-11). It is the Defendant's burden to prove that the Plaintiff's proposed

  deposition topics are improper; thus, the Court will address each of the Defendant's

  objections in turn.

               i.    Relevance

         The Defendant primarily contends that because the Plaintiff's proposed

  deposition topics are irrelevant to his claim, the Court should enter a protective order

  pursuant to Rule 26(c) to prevent discovery on these topics. Ocwen generally argues

  that the Settlements are not relevant because they are not needed to prove or

  establish any of the Plaintiff's claims and cannot form the basis of the Plaintiff's

  claims in this matter. (Dkt. 106 at 5-6).

         The Plaintiff argues in response that the proposed deposition topics are

  relevant to establishing Plaintiff's claims, establishing punitive damages, and

  refuting Defendant's affirmative defenses. (Dkt. 124 at 9-13). Specifically, Plaintiff

  notes that asking questions about the Settlements would help the Plaintiff establish

  the "willful" element of FCRA; the "pattern and practice of servicing misconduct"

  element of RESPA, and the "incurable deceptive act" element of IDCSA. (Id. at 9). In


  3The Defendant's second and fourth arguments will be discussed by the Court together.
  4The Defendant's third and fifth arguments will also be discussed by the Court together because those
  arguments are heavily intertwined.


                                                    5
Case 2:19-cv-00085-JMS-DLP Document 164 Filed 06/01/20 Page 6 of 15 PageID #: 4003




  addition, the Plaintiff asserts that these deposition topics will help evaluate any

  potential punitive damage award, by looking to whether the Defendant's conduct in

  this case was willful or the result of a pattern or practice. (Dkt. 124 at 12). Finally,

  the Plaintiff argues that the deposition topics, or information gleaned from asking the

  Defendant's 30(b)(6) representative about them, would be relevant in refuting the

  Defendant's affirmative defenses that the Plaintiff's harm was caused by the conduct

  of other parties or the result of unintentional behavior. (Id. at 12-13).

        Similar to the Court's reasoning with regard to the Risk Convergence Reports,

  the Court tends to agree with the Plaintiff here. As part of the Plaintiff's claims

  under the FCRA, FDCPA, RESPA, IDCSA, and ICVRA, the Plaintiff must

  demonstrate that the Defendant had knowledge of the various servicing errors and

  misconduct and that, despite knowledge of said errors, it did not act appropriately to

  prevent future violations. The Settlements are relevant to the general concept of the

  Plaintiff's Complaint.

        The Court's inquiry, however, does not end there. The Defendant next argues

  that the individual facts and circumstances of each of the Settlements prevents their

  usage in the present case. Ocwen addresses each of the Settlements separately, and

  the Court will follow suit.

               a. 2013 Consent Judgment

        The Defendant maintains that the 2013 Consent Judgment is not relevant to

  the Plaintiff's claim because (1) the Plaintiff was not a party to it and (2) the

  Plaintiff's Complaint does not rely on the Settlements to prove or establish any of



                                               6
Case 2:19-cv-00085-JMS-DLP Document 164 Filed 06/01/20 Page 7 of 15 PageID #: 4004




  Plaintiff's claims or refute any of the Defendant's defenses. (Dkt 106 at 5-6). Put

  another way, Ocwen argues that liability in this matter does not hinge on whether it

  improperly serviced the loans at issue in the 2013 Consent Judgment. (Dkt 106 at 5-

  6). According to the terms, the Defendant's obligations under the 2013 Consent

  Judgment expired around December 2016, well before the conduct that led to the

  Plaintiff's Complaint, and could have no bearing on the Plaintiff's claims here. (Dkt.

  106 at 7).

        The Plaintiff contends that Ocwen has mischaracterized his intended use of the

  2013 Consent Judgment in this case – the Plaintiff does not seek to question Ocwen's

  30(b)(6) representative about the 2013 Consent Judgment to prove the truth of its

  contents, but rather to establish that Ocwen had notice and knowledge of its deficient

  loan servicing practices. (Dkt. 124 at 10-11).

        The Court understands that the Defendant claims the Settlements are in the

  far distant past and cannot be relevant to a claim that arose from conduct occurring

  6-7 years later; the Court, however, disagrees. The Plaintiff consistently notes that he

  would like to question the Defendant's 30(b)(6) representative about the 2013

  Consent Judgment in order to establish that Ocwen has been on notice of its

  deficiencies with respect to loan servicing for a substantial amount of time and that it

  has not taken meaningful corrective action since first being put on notice. Simply put,

  because the Plaintiff seeks to use 2013 Consent Judgment only to prove Ocwen's

  knowledge, it makes no difference that the Plaintiff was not a party to the 2013

  Consent Judgment or that Ocwen's obligations under it expired before the conduct



                                              7
Case 2:19-cv-00085-JMS-DLP Document 164 Filed 06/01/20 Page 8 of 15 PageID #: 4005




  leading to the Plaintiff's claims in this case. The 2013 Consent Judgment is relevant

  to the issue of notice because it shows that the regulators had made Ocwen aware of

  their concerns related to Ocwen's loan servicing practices. See Saccameno v. Ocwen

  Loan Servicing, LLC, 372 F. Supp. 3d 609, 647 (N.D. Ill. 2019).

                  b. 2013 Settlement Agreement

        The Defendant maintains that because the 2013 Settlement Agreement

  involved an investigation of servicing operations from December 1, 2020 to October

  24, 2011, it could not be relevant to the Plaintiff's claims that resulted from conduct

  that occurred in 2017 and 2018. (Dkt. 106 at 12-13). The Defendant further argues

  that the 2013 Settlement Agreement stated Ocwen did not admit any allegations or

  implication of fact and, thus, could not form the basis of any liability in the present

  matter. (Id).

        Just as with the 2013 Consent Judgment, the Plaintiff argues that he wants to

  question Ocwen's 30(b)(6) representative about the 2013 Settlement Agreement to

  demonstrate Ocwen's notice and knowledge of widespread loan servicing deficiencies.

  (Dkt. 124 at 12).

         The Court finds that the 2013 Settlement Agreement is relevant for the same

  reasons as the 2013 Consent Judgment. The Plaintiff does not seek to prove the truth

  of the 2013 Settlement Agreement's contents and does not seek to use any alleged

  violations contained within it to form the basis of liability in the present matter;

  instead, the Plaintiff intends to question the Defendant's 30(b)(6) representative




                                              8
Case 2:19-cv-00085-JMS-DLP Document 164 Filed 06/01/20 Page 9 of 15 PageID #: 4006




  about the 2013 Settlement Agreement in order to show that Ocwen was on notice of

  potential issues with its loan servicing practices.

               c. 2014 NYDFS Consent Order

        The Defendant argues finally that the 2014 NYDFS Consent Order only

  involved New York loans, New York properties, and New York borrowers and could

  not possibly be relevant to a claim regarding an Indiana property owned by an

  Indiana resident. (Dkt. 106 at 13-14). The Plaintiff notes again that it does not seek

  to prove the contents of the Consent Order, but rather seeks to demonstrate that

  Ocwen had been made aware by both federal and state regulators that its loan

  servicing practices were deficient. (Dkt. 124 at 10-11).

        The Court is inclined to agree with the Plaintiff. The parties have disputed the

  relevance of the Settlements at numerous discovery dispute conferences and through

  multiple rounds of briefing and the Plaintiff has been consistent in his contention

  that he wants to use the Settlements for the purpose of showing Ocwen's notice of

  deficient loan servicing practices. The Defendant is correct in noting that the 2014

  NYDFS Consent Order was limited to New York properties and New York loans, but

  fails to recognize that the order arose out of "a broader multistate investigation into

  Ocwen's loan servicing practices" and "makes reference to many of the same general

  problems noted in the [2013 Consent Judgment]." Saccameno, 372 F. Supp. 3d at 647.

  By using the 2014 NYDFS Consent Order to prove notice of widespread deficiencies,

  the Plaintiff overcomes any relevance issues related to location.




                                              9
Case 2:19-cv-00085-JMS-DLP Document 164 Filed 06/01/20 Page 10 of 15 PageID #: 4007




         Thus, the Court concludes that the Plaintiff's proposed deposition topics are

   relevant to the Plaintiff's claims.

               ii.   Federal Rules of Evidence 408 and 404

         The Defendant argues that the Plaintiff should not be permitted to question

   the Defendant's 30(b)(6) representative about the Settlements "because he seeks to

   use the judgment as evidence against Defendant in direct violation of Rule 408 of the

   Federal Rules of Evidence . . . ." (Dkt. 106 at 8). The Defendant cites several cases

   that stand for the proposition that consent decrees are inadmissible pursuant to FRE

   408. (Id. at 8-9). Additionally, the Defendant contends that Federal Rule of Evidence

   404 prevents the Plaintiff from using the Settlements and any alleged wrongful

   conduct mentioned in them "as propensity evidence to cast Defendant as a 'bad actor'

   or as evidence to prove Plaintiff's claim in this case." (Dkt. 106 at 10-11).

         The Defendant used this argument in a prior attempt to prevent the Plaintiff

   from obtaining Risk Convergence Reports. Just as he did then, the Plaintiff argues

   here that the Defendant is misusing evidentiary objections in an attempt to limit

   Plaintiff's access to discovery. (Dkt. 124 at 13-14). According to the Plaintiff, the issue

   is not whether the Settlements can be admitted into evidence, but rather whether the

   Plaintiff is permitted to question the Defendant's 30(b)(6) representative about them.

   (Id). Additionally, the Plaintiff maintains that the Defendant has mischaracterized

   the use of the Settlements in this case and overlooks the second part of FRE 404,

   which permits a party to use propensity evidence if used to prove "intent, . . .

   knowledge, . . . absence of mistake, or lack of accident." Fed. R. Evid. 404(b)(2).



                                               10
Case 2:19-cv-00085-JMS-DLP Document 164 Filed 06/01/20 Page 11 of 15 PageID #: 4008




         The Defendant is correct in noting that Courts are reluctant to permit parties

   to enter consent decrees into evidence, either attached to a summary judgment

   motion or for trial purposes; that, however, is not the issue presently before this

   Court. The Plaintiff does not ask the Court to admit into evidence the three

   Settlements – indeed, the Plaintiff is quite clear in his request for permission to ask

   the Defendant's 30(b)(6) representative about the Settlements. None of the cases cited

   by the Defendant support the proposition that parties are prohibited from asking

   questions about consent decrees during a 30(b)(6) deposition.

         Although Ocwen is correct in noting that the court in Block v. Abbott Labs.,

   Inc. found a consent decree not relevant to the plaintiffs' claims, Ocwen failed to

   provide any context for its citation. In Block, the plaintiffs alleged that their lawsuits

   were a result of design defects and a failure to warn related to a particular medical

   test. Block v. Abbott Labs., Inc., No. 99C7457, 2001 WL 1539159 at *2 (N.D Ill. Dec. 3,

   2001). During discovery, the plaintiffs sought to take the depositions of three of the

   defendant's employees, including the CEO and two upper-level managers, and ask

   questions regarding a consent decree the defendant had previously entered into with

   the FDA. The particular medical test that formed the basis of the plaintiffs' claims

   was not one of the tests involved in the defendant's consent decree with the FDA;

   moreover, the consent decree evaluated the defendant's manufacturing processes,

   rather than its design processes. Thus, the Block court concluded, because the

   consent decree involved a different medical test and evaluated a different portion of

   the defendant's business that did not relate to any element of the plaintiffs' claims,



                                               11
Case 2:19-cv-00085-JMS-DLP Document 164 Filed 06/01/20 Page 12 of 15 PageID #: 4009




   the consent decree could not be relevant. By contrast, the Settlements in this case

   involved a thorough, wide-ranging evaluation of Ocwen's loan servicing practices, the

   exact type of conduct which forms the basis of the Plaintiff's Complaint here.

   Additionally, as far as the Court is aware at this time, the Plaintiff has yet to take a

   deposition of an employee of the Defendant and, thus, could not be engaging in the

   duplicative deposition practice prohibited in Block.

         In Ross v. Amer. Red Cross, the plaintiff wanted to enter into evidence at trial

   a consent decree the defendant had entered into with the United States regarding

   safety in blood donations. No. 2:09–cv–00905–GLF–MRA, 2012 WL 2004810, at *3

   (S.D. Ohio June 5, 2012). The plaintiff's purpose of admission was to demonstrate the

   reason why the defendant had adopted an internal policy that she alleged was

   violated and led to her complaint. Id. The Ross court concluded that the consent

   decree was irrelevant and inadmissible as evidence because the plaintiff's only

   justification was to explain the reason the rule was adopted – this, the court found,

   did not relate to the key issue of the case of whether the defendant was negligent in

   drawing the plaintiff's blood. Id. As previously stated, the Plaintiff here is not trying

   to admit into evidence the Settlements – instead, he is attempting to ask the

   Defendant's 30(b)(6) representative about them. Additionally, the Plaintiff has

   provided a justification for these questions, namely whether Ocwen was on notice or

   had knowledge of the various deficiencies in its loan servicing practices, that goes to

   the heart of the Plaintiff's claims in his Complaint.




                                               12
Case 2:19-cv-00085-JMS-DLP Document 164 Filed 06/01/20 Page 13 of 15 PageID #: 4010




         In Lipsky v. Commonwealth United Corp., the district court struck from the

   plaintiff's complaint any reference to a consent judgment between the SEC and the

   defendant in another matter. 551 F.2d 887, 892-93 (2d Cir. 1976). The Second Circuit

   affirmed because the consent judgment was not the result of an actual adjudication of

   any issues and could not be used as evidence in subsequent litigation between the

   defendant and another party. Id. at 894. This quotation on its own seems to support

   Ocwen's position in this case that the Plaintiff may not use the Settlements as

   evidence, but once again Ocwen failed to provide proper context for its citation. After

   Lipsky, the Second Circuit clarified its position and stated that consent decrees are

   inadmissible as evidence of liability, but are admissible for other purposes, including

   proof of knowledge. Brady v. Wal–Mart Stores, Inc., 531 F.3d 127, 136 (2d Cir. 2008)

   (“A consent decree may properly be admitted to demonstrate that a defendant was

   aware of its legal obligations.”). As previously stated, the Plaintiff here is not trying

   to admit the Settlements into evidence; even if he were, the very line of cases cited by

   the Defendant suggest that the Plaintiff would be permitted to admit them into

   evidence to prove notice.

         Moreover, the Plaintiff seeks to depose the Defendant's representative on the

   consent decrees not to prove the truth of their contents, but instead to prove that

   Ocwen was on notice that its loan-servicing practices were deficient and

   noncompliant with state and federal law. The commentary to FRE 408 notes that the

   2006 amendment “does not affect the case law providing that Rule 408 is inapplicable

   when evidence of the compromise is offered to prove notice." See, e.g. United States v.



                                               13
Case 2:19-cv-00085-JMS-DLP Document 164 Filed 06/01/20 Page 14 of 15 PageID #: 4011




   Austin, 54 F.3d 394 (7th Cir. 1995) (no error to admit evidence of the defendant’s

   settlement with the FTC, because it was offered to prove that the defendant was on

   notice that subsequent similar conduct was wrongful). The Defendant has cited no

   authority that would permit the Court to prohibit the Plaintiff from asking questions

   about the Settlements in a 30(b)(6) deposition. Accordingly, Federal Rules of Evidence

   408 and 404 do not prohibit the Plaintiff from asking the Defendant's 30(b)(6)

   representative about the proposed deposition topics.

              iii. Language of the Agreements

         Lastly, the Defendant asserts that the Plaintiff may not depose the

   Defendant's 30(b)(6) representative about the deposition topics because the consent

   decrees contain language indicating that the Defendant made no admissions and that

   they could not be used as evidence against the Defendant. (Dkt. 106 at 10). The

   Defendant cites to two cases that purportedly support the notion that consent decrees

   between a federal agency and a private corporation cannot be used as evidence in

   subsequent litigation. (Id). Additionally, the Defendant argues that the Plaintiff may

   not question the Defendant's 30(b)(6) representative about the Settlements because

   that would be "nothing more than a back-door attempt to bring a private right of

   action under that judgment and/or enforce that judgment." (Dkt. 106 at 11).

         The Plaintiff does not respond to this argument directly, but generally argues

   that the Plaintiff does not seek to use the consent decrees as evidence, but rather only

   intends to question the Defendant's 30(b)(6) representative about them. (Dkt. 124).




                                             14
Case 2:19-cv-00085-JMS-DLP Document 164 Filed 06/01/20 Page 15 of 15 PageID #: 4012




            As the Court has discussed previously, the Plaintiff is not requesting to admit

   the consent decrees into evidence, attach them to a dispositive motion, or even to

   enforce them. Instead, the Plaintiff wants to ask the Defendant's 30(b)(6)

   representative questions about the proposed depositions topics. Defendant's

   argument is premature at best. Thus, the Defendant's motion is denied on this issue.

      IV.      Conclusion

            For the foregoing reasons, Defendant Ocwen Loan Servicing, Inc.’s Motion for

   Protective Order, Dkt. [106], is DENIED. The Plaintiff is permitted to ask the

   Defendant's 30(b)(6) representative about the proposed deposition topics.

            So ORDERED.


         Date: 6/1/2020




   Distribution:

   All ECF-registered counsel of record.




                                               15
